Citation Nr: 0823830	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-31 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in North 
Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of inpatient medical 
expenses at Florida Hospital Deland from December 3, 2005 to 
December 4, 2005.





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from November 1960 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a March 2006 determination 
of the VA North Florida/South Georgia Veterans Health System 
in Gainesville, Florida.  

In his substantive appeal (VA Form 9), received in October 
2006, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  In a subsequent 
statement, however, dated August 8, 2007, he requested that 
the hearing be cancelled.  38 U.S.C.A. § 20.704(e) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran is seeking entitlement to payment or 
reimbursement for the cost of private medical expenses 
incurred at Florida Hospital Deland from December 3, 2005 to 
December 4, 2005.  He essentially contends that the treatment 
he received at that facility was on an emergent basis and he 
was not aware that he had to be transferred once he became 
stable.  The veteran is seeking reimbursement or payment of 
the cost of unauthorized medical services under the Veteran's 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-1003 (2007) or under 38 
U.S.C.A. § 1728 (West 2002).  

To be eligible for payment or reimbursement under the 
Millennium Act, the veteran must satisfy nine specified 
criteria laid out under 38 C.F.R. § 17.1002.  These criteria 
include, among other factors, the following: (1) that a VA or 
other Federal facility/provider was not feasibly available 
and an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(2) the claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(3) and at the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002.  

The record indicates that the veteran was seen at the 
emergency room at Florida Hospital in Deland on December 2, 
2005 with complaints of shortness of breath since the 
previous day.  It was noted that he had a past medical 
history of prolonged chronic obstructive pulmonary disease 
(COPD), congestive heart failure and angina stents in the 
past.  The veteran reported an episode of shortness of breath 
since the day before admission which had been increasing 
along with productive cough.  It was also noted that the 
veteran had a past medical history of hypertension, diabetes, 
COPD, CHF, angina with stents, and hypercholesterolemia.  
Examination of the chest revealed diffuse bilateral wheezing 
with no crackles.  The heart had regular rate and rhythm, no 
murmurs, rubs or gallops.  The assessment was acute 
exacerbation of chronic obstructive pulmonary disease, 
chronic congestive heart failure, right heart failure, 
secondary to cor pulmonale, hypertension, diabetes, and 
hyperlipidemia.  He was given 1 mg of Bumex and 3 Proventil, 
Atrovent, and Decadron.  His chemistries and cardiac enzymes 
were normal.  The record indicates that the veteran signed 
out of the hospital on December 4, 2005.  

After carefully reviewing the record, the Board finds that 
additional development is warranted in this case.  Complete 
records from Florida Hospital Deland are not of record.  
These records are essential to this claim and must be 
obtained.  38 U.S.C.A. § 5103A (b).  

In addition, the statement of the case (SOC), issued on 
August 31, 2006, indicates that the claim was approved to 
stabilization only; however, it is not clear as to whether 
(and when) the veteran reached a point of stabilization.  To 
clarify this matter, a medical opinion must be obtained.  See 
38 U.S.C.A. § 5103A (d).  

Moreover, the Board observes that the VAMC did not comply 
with the notice requirements as found in the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5103(a). The RO sent a 
VCAA letter in 2006.  That letter, however, did not inform 
the veteran of the type of evidence necessary to substantiate 
the claim for payment/reimbursement for medical service 
provided, of the respective responsibility of the parties to 
submit or obtain evidence to substantiate the claim or that 
he should submit any evidence he had in his possession which 
pertains to the claim.  The RO should send the appropriate 
corrective VCAA notice.  

For these reasons, the case is REMANDED to the VA HCS for the 
following actions: 

1.  The VAMC should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA) and 
its implementing regulations.  This 
letter should specifically advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  In 
the letter, the veteran should also be 
told to provide any evidence in his 
possession that pertains to his claim.  

2.  The VAMC should take appropriate 
action to secure the records of hospital 
treatment the veteran received at Florida 
Hospital Deland from December 3, 2005 to 
December 4, 2005, by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2006).  All development efforts should 
be documented.  

3.  The VAMC should obtain a medical 
opinion for the appropriate VA physician.  
The claims folder and medical file must 
be made available to the examiner for 
review.  The physician should be 
requested to render an opinion as to 
whether the treatment at Florida Hospital 
Deland was a continued medical emergency 
of such a nature that the veteran could 
not have been safely discharged or 
transferred to a VA or other Federal 
facility; and, if applicable, state at 
what point the veteran reached a point of 
stabilization.  The physician should 
provide a complete rationale for all 
opinions expressed.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
requisite appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




